Citation Nr: 0622495	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-28 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for nerve damage to the 
left arm and shoulder.

4.  Entitlement to service connection for nerve damage to the 
left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from March 1983 to November 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.

The Board notes that by rating action dated in November 1999, 
the RO denied service connection for a left hip disability on 
the basis that the claim was not well grounded.  In February 
2002, the veteran sought to reopen his claim.  The standard 
for adjudicating claims for Department of Veterans Affairs 
(VA) benefits was changed, effective November 9, 2000, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  Pursuant to Section 7(b) of the VCAA, a 
claim denied or dismissed as not well grounded shall, on the 
request of the claimant or on the Secretary's own motion, be 
readjudicated as if the denial or dismissal had not been 
made, provided that the denial was one that became final 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000, the date of enactment of the VCAA.  See 
also VAOPGCPREC 3-2001.  In addition, the VCAA provides that 
in cases where claimants have a prior claim denied as not 
well grounded, they have two years from the date of enactment 
of the VCAA to request re-adjudication of the claim under 
subsection 7(b) of the VCAA.  Accordingly, the Board will 
adjudicate this claim on a de novo basis.

Although the issue of entitlement to an increased rating for 
residuals of a left anterior femoral cutaneous nerve injury 
was perfected for appeal, in a Statement in Support of Claim 
dated in July 2003, the veteran withdrew this claim from 
appellate consideration.  Thus, this decision will be limited 
to the issues set forth on the cover page.




FINDINGS OF FACT

1.  Service connection is in effect for residuals of a left 
anterior femoral cutaneous nerve injury, for which a 30 
percent evaluation is in effect.

2.  The service medical records are negative for complaints 
or findings pertaining to the hips or nerve damage to the 
left arm, shoulder or left foot.

3.  There is no competent medical evidence linking any 
current left hip disability to service or the veteran's 
service-connected nerve injury.

4.  There is no competent medical evidence linking any 
current right hip disability to service or the veteran's 
service-connected femoral cutaneous nerve injury.

5.  There is no competent medical evidence demonstrating that 
the veteran has nerve damage to the left arm or shoulder that 
is related to service or his service-connected femoral 
cutaneous nerve injury.

6.  There is no competent medical evidence demonstrating that 
the veteran has nerve damage to the left foot that is related 
to service or his service-connected femoral cutaneous nerve 
injury.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2005).

2.  A right hip disability was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2005).

3.  Nerve damage to the left arm and shoulder was not 
incurred in or aggravated by active service, nor is it 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005).

4.  Nerve damage to the left foot was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of a May 2002 
letter from the RO to the appellant.  The letter informed the 
veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  The Board concludes that this notice 
satisfied the VCAA notice requirements.  

The veteran was not provided notice that a disability rating 
and an effective date would be assigned in the event of an 
award of any benefit sought.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993 (where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
bilateral hip disabilities, and for nerve damage to the left 
arm and shoulder or left foot, any question as to the 
appropriate effective date to be assigned is rendered moot.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
records, a report from a private chiropractor, and reports of 
VA examinations.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  


Legal criteria and analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence supporting the veteran's claim includes some 
medical records and his statements concerning the onset of 
his disabilities.  The Board points out that the veteran has 
been seen on a number of occasions for complaints of pain in 
both hips.  When seen at a VA outpatient treatment clinic in 
April 2001, he related that he had left hip pain that 
radiated into his left buttock and then to the left medial 
side of the foot.  Chronic pain syndrome was assessed.  It 
was noted in July 2001 that he had tendonitis of the left 
shoulder.  Following a VA examination in May 2002, the 
examiner commented that the veteran seemed to have chronic 
problems in his left shoulder and hips.  

The evidence against the veteran's claim consists of the 
service medical records and the conclusions of VA physicians 
regarding the veteran's disabilities.  Initially, the Board 
observes that the service medical records are negative for 
complaints or findings concerning the hips or nerve damage to 
the left arm, left shoulder or left foot.  The Board 
acknowledges that VA outpatient treatment records reflect 
that the veteran has had complaints involving the hips 
beginning in 1999.  The fact remains, however, that there is 
no competent medical evidence demonstrating that the veteran 
has a right or left hip disability, or nerve damage to his 
left arm and shoulder, or left foot, that is either related 
to service, or his service-connected residuals of a left 
anterior femoral cutaneous nerve injury.  

The veteran was afforded peripheral nerve and joints 
examinations by the VA in August 2003.  Based on a review of 
the claims folder, the peripheral nerves examiner noted the 
absence of any objective neurological abnormality, despite 
repeated examinations and many physical tests being done.  He 
further stated that the veteran's complaints of pain had not 
been associated with any particular nerve or nerve root 
injury, except for one occasion following the left thigh 
injury.  While the examiner conceded that a diagnosis of 
reflex sympathetic dystrophy had been proffered at one time, 
he believed that it was made simply on the basis of a patient 
who had complaints of pain.  

Following the VA examination of the joints in August 2003, 
the assessment was neuritic pain and dysesthesias, as well as 
paresthesias, secondary to saphenous nerve injury, sustained 
from a laceration.  The examiner commented that he found no 
evidence to support the fact that the veteran's foot or hip 
would be connected with the femoral nerve injury.  While the 
veteran alleges that the VA examinations were inadequate, the 
Board observes that they contain the relevant history, 
complaints and findings concerning the disabilities at issue.  

Essentially, the only evidence supporting the veteran's claim 
consists of his statements regarding the etiology of any 
current disability.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In contrast, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's unsupported 
statements alleging a relationship between his service-
connected cutaneous nerve injury, and a disability of the 
hips or nerve damage to his left arm, left shoulder or left 
foot.  The Board finds, accordingly, that the preponderance 
of the evidence is against the claim for service connection 
for a left hip disability, a right hip disability and nerve 
damage to the left arm, left shoulder and left foot.  

The Board acknowledges that the veteran has argued that the 
VA has failed to consider the findings of a magnetic 
resonance imaging of the lumbar spine in August 2002.  That 
test showed mild degenerative stenosis, and does not provide 
any support for his claim for service connection for a left 
hip disability, a right hip disability and nerve damage to 
the left arm, left shoulder and left foot.  


ORDER

Service connection for a left hip disability, a right hip 
disability, nerve damage to the left arm and left shoulder, 
and for nerve damage to the left foot, is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


